DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-19 in the reply filed on 7-27-2022 is acknowledged.

Claim Objections
Claim 7 is objected to because of the following informalities:  “a rear end” should read “the rear end” as the front end and rear end of the mower deck was presented in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 refers to: “the four-bar linkage”.  However, claim 5 presents a plurality of four-bar linkages.  It is therefore unclear id claim 6 is drawn to a single four-bar linkage or to each four-bar linkages.  
All further dependent claim must be reviewed to either maintain the plurality by referring to each four-bar linkages or clearly transition to a single four-bar linkage.    
Claim 12 refers to a “first connector assembly” which lacks antecedent basis.  
Claim 13 line 2 recites: “an adjustment plate provided on the rocker plate”.  Upon review of the specification and drawings it appears that the adjustment plate 122 is attached to frame member 56 as detailed in ¶0083.  It is unclear how the adjustment plate is provided on the rocker plate if the rocker plate is configured to move in relation the adjustment plate.   
Line 6 recites: “one or more holes”.  It is unclear how the invention would work with only one hole.  It appears that the claim and depending claims should refer to a plurality of holes.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goman (USPN 5797252).
Regarding claims 1 and 4-5, Goman discloses a mower comprising: a mower deck (12) having a right side and an opposed left side that each extend from a front end of the mower deck to a rear end thereof: one or more mower blades positioned for rotation below a top wall of the mower deck: and a four-bar (24) cutting height adjustment mechanism (10) operatively engaged with the mower deck, said cutting height adjustment mechanism being actuated to separately raise or lower one of the entire right side and entire left side of the mower deck relative to a terrain to be mowed (Column 4 lines 19-23 discloses the same mechanism on other castors for height adjustment.  An adjustor on the front left and right castors would be considered to change the height of cut and raise the entire left and right side separately).
	The mower deck of Goman is considered to comprise at least a forward left and right height adjustment mechanism.   

Regarding claim 2, Goman discloses a locking mechanism (Figure 3) operatively engaged with the cutting height adjustment mechanism, said locking mechanism being moveable between a locked position and an unlocked position (Figure 3 shows a locked position with member 48 in detent 52, and the mechanism is unlocked when the leaf spring 46 is overcome by rotation of nut 34), and when in the unlocked position, the mower deck is able to be raised or lowered, and when in the locked position, the mower deck is locked at a selected cutting height (Column 4 lines 27-38).

Regarding claim 6, Goman discloses a lever operatively engaged with the four-bar linkage, and wherein the raising or lowering of the mower deck is initiated by manipulating the lever (The assembly of Goman is considered to use a modified class one lever in the form of a wrench to turn nut 34).

Regarding claim 7, Goman discloses wherein the four-bar linkage includes a rocker plate that is selectively pivotable relative to a rear end of the mower deck (Bar 28 is considered a rocker plate that moves relative to the entire deck.  It is noted that a rocker plate is not considered a term of the art that carries specific structure or function with it).

Regarding claim 9, Goman discloses wherein the four-bar linkage further comprises a front plate that is selectively pivotable relative to a front end of the mower deck (Bar 26 is considered a front plate that moves relative to the entire deck.  It is noted that a front plate is not considered a term of the art that carries specific structure or function with it).

Regarding claim 16, Goman discloses wherein the four-bar linkage further comprises an adjustment rod (32) that has a first end pivotally engaged with the front plate (Figure 1 at 42) and a second end pivotally engaged with the rocker plate (Figure 1 at 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goman (USPN 5797252).
Regarding claim 3, Goman is lacking the use of no tools as some form of tool is understood to be used to turn nut 34.  
In view of the difference between Gorman and applicants invention, it is noted that applicant’s invention requires the use of a permanent tool in the form of a lever arm to allow the operator to manually adjust the mechanism.  
Examiner takes official notice that it is old and well known to secure a permanent tool to an apparatus for manual manipulation such as a lever, dial, switch, crank arm, etc.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have secured a permanent dial or crank arm to the nut of Goman for the purpose of eliminating a separate tool being required by the operator.  

Allowable Subject Matter
Claims 8, 10-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brewer (USPN 6481194).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671